Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination Under 37 CFR 1.114 2. 
2.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 05/25/21 has been entered. Accordingly, claims 21,25,27,31 are amended. Claims 1-20, 22-23,28-29 are cancelled. No new claims are added. As a result, claims 21,24-27 and 30-33 are now pending.

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 05/25/21 was filed after the mailing date of the Notice of Allowance on 04/20/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.         Claims 21, 24-27,30-33 are allowed.

6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 21 and 27, the prior art of record, specifically Lim Dongguk et al (WO2016208830 A1)(see IDS) teaches a wireless communication terminal (see fig. 30, and claim 1, receiving a signal from a station(STA) in a wireless LAN system) , the terminal comprising: a communication unit {copper line); and
a processor (see claim 12, — And a processor)) configured to process signals transmitted and received through the communication unit (for processing the preferences sent over the copper line) wherein the processor is configured to:
receive, through the communication unit, a high efficiency multi-user PHY protocol data unit (HE MU PPDU), wherein a preamble of the HE MU PPDU includes high efficiency signal A field (HE-SIG-A) and high efficiency signal B field (HE-SIG-B) ( see claim 12, in a station (STA), an MU frame (multi user SiG-B) including a SIG-B field and a SIG-A fieid jointly encoded by N individual unit blocks smaller than M a user frame: And a processor for decoding the SIG-B field based on the SIG-A field and obtaining an individual user SIG-B of the station from the decoded SIG-B field, wherein the unit 
IEEE 802.1 lax/D0.5, “High Efficiency (HE) PHY specification”. September, 2016, XP068137445(see IDS) teaches in section 26.3.3.7.4 An AP that transmits an HE MU PPDU shall set the UL/DL field in the HE-SIG-A field to 0.(#1862) A full bandwidth MU Ml MO transmission using HE MU PPDU format has a value of 1 for the SIGB Compression field in HE-SIG-A and the SIGB Common field is not present.(#2126) If the value of SIGB Compression field in HE-SIG-A is 0, the RU allocation signaling in the HE-SIG-B common field indicates the combination of RUs in current PPDU bandwidth and the number of STAs on each RU for SU/MU-MIMO(#1507) transmission. The number of users in RU r for MU-MIMO transmission, Nuser,r is indicated together with the RU allocation as defined in RU allocation signaling: arrangement and number of MU-MIMO al. If the value of the SIGB Compression field in HE-SIG-A is 1, there is no RU allocation signaling in HE-SIG-B Common field and HE-SIG-B contains only User specific fields. The number of STAs in the MU-MIMO(#1507) group is indicated in the Number Of HE-SIG-B Symbols Or MU-MIMO Users fieid(#853) in HE-SIG-A. For bandwidths larger than 20 MHz, the User block fields are split equitably between two SIG-B channels, i.e., for a k user MU-MIMO PPDU, 1,...., ceil(k/2) User fblock fields are carried in HE-SIG-B content channel 1 and ceil(k/2) + 1, ...,k User block fields in HE-SIG-B content channel 2. (#1005) The number of spatial streams, Nss.r.u, is indicated by the NSTS field in user specific block as defined in Fields of the HE-SIG-B user field for an and Fields of the HE-SIG-B user field for an.(#946) The allocated spatial streams fora designated MU-MIMO(#1507) user and the total number of spatial streams on the RU are indicated in spatial configuration field of user specific block containing the STA ID of designated MU-MIMO(#1507) STA as defined in Spatial Configuration subfield encoding. When processing the HE-SIG-B, a STA will look at information of each RU to find out its membership status, i.e., if it belongs to a beamformee group in a certain RU. If Nuser,r STAs are scheduled in RU r, there are AW,r user specific blocks for RU r. Each user specific block has an 11-bit field indicating the STA ID. A STA identifies itself as a member in the beamformee group in the RU, if its STA ID matches one of the STA IDs. The user position is indicated by the block index. From a multiplexing information lookup table for NUSer,r, the ordered number of spatial streams for all members in the beamformee group in RU r, Nss.r.u, u = 1, ...,Nmer,r, is obtained. The spatial streams of different users are ordered in accordance to user position values, i.e., the spatial streams for the user in user position 0 come fust, followed by the spatial streams for the user in position 1, followed by the spatial streams for the user in position 2, and followed by the spatial streams for the user in position 3, and so on.
However, none of the prior arts cited alone or in combination provides the motivation to teach decode the received HE MU PPDU based on information obtained from the preamble, wherein when a SIG-B compression field of the HE-SIG-A indicates full bandwidth multi User-Multiple Input Multiple Output(MU-MIMO) transmission, a 
wherein when the number of MU-MIMO users indicates two or more users, the user specific field of the HE-SIG-B includes user fields for MU-MIMO allocation, and
wherein when the number of MU-MIMO users indicates a single user, the user specific field of the HE-SIG-B includes one user field for non-MU-MIMO allocation as recited in claims 21 and 27.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        June 19, 2021